Case 1:19-cr-00931-VEC Document 126 Filed 08/23/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA Consent Order of Restitution
v.
LYWAN REED Docket No, 19 Cr, 931

 

Upon the application of the United States of America, by its attorney, Audrey Strauss,
United States Attorney for the Southern District of New York, Rebecca T, Dell, Assistant United
States Attorney, of counsel; the presentence report; the Defendant’s conviction on Counts Two
and Four of the above-referenced Indictment; and all other proceedings in this case, it is hereby

ORDERED that:

1. Amount of Restitution

LYWAN REED, the Defendant, shall pay restitution in the total amount of $2,400.00,
pursuant to 18 US.C, § 3663, to the victims of the offenses charged in Counts Two and Four. The
names, addresses, and specific amounts owed to the victims is set forth in the Schedule of Victims,
attached hereto as Schedule A. Upon advice by the United States Attorney’s Office of a change
of address of a victim, the Clerk of the Court is authorized to send payments to the new address
without further order of this Court,

A. Joint and Several Liability

Restitution is joint and several on Count One of the Indictment, 19 Cr. 931, with co-
defendants Kamel Osborne and Quinteria Daniels, and joint and several on Count Four of the
Indictment, 19 Cr. 931, with co-defendant Kamel Osborne.

B. Apportionment Among Victims

Pursuant to 18 U.S.C. § 3664(), all nonfederal victims must be paid before the United

States is paid. Restitution shall be paid to the victim(s) identified in the Schedule of Victims,
Case 1:19-cr-00931-VEC Document 126 Filed 08/23/21 Page 2 of 4

attached hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed

proportionally to each victim based upon the amount of loss for each victim, as set forth more fully
in Schedule A.

2. Schedule of Payments

Pursuant to 18 U.S.C, § 3664(1)(2), in consideration of the financial resources and other
assets of the Defendant, including whether any of these assets are jointly controlled; projected
earings and other income of the Defendant; and any financial obligations of the Defendant;
including obligations to dependents, the Defendant shall pay restitution in the manner and
according to the schedule that follows:

In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.
§ 3572(d)(1) and (2),

While serving the term of imprisonment, the Defendant shall make installment payments
toward his restitution obligation, and may do so through the Bureau of Prisons’ (BOP) Inmate
Financial Responsibility Plan (FRP). Pursuant to BOP policy, the BOP may establish a payment
plan by evaluating the Defendant’s six-month deposit history and subtracting an amount
determined by the BOP to be used to maintain contact with family and friends. The remaining
balance may be used to determine a repayment schedule. BOP staff shall help the Defendant
develop a financial plan and shall monitor the inmate’s progress in meeting his restitution
obligation. Any unpaid amount remaining upon release from prison will be paid in installments
in an amount equal to ten percent of the Defendant’s gross income on the first of each month.

If the Defendant defaults on the payment schedule set forth above, the Government may

pursue other remedies to enforce the judgment.

 
Case 1:19-cr-00931-VEC Document 126 Filed 08/23/21 Page 3 of 4

3, Payment Instructions
The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash, Checks and money orders shall be made payable to the
“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl
Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The
Defendant shall write his/her name and the docket number of this case on each check or money
order, Credit card payments must be made in person at the Clerk’s Office. Any cash payments
shall be hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For
payments by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

4, Additional Provisions

The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation
Office (during any period of probation or supervised release), and the United States Attorney’s
Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Atin: Financial Litigation
Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material
change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution
in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise
learns of, additional assets not known to the Government at the time of the execution of this order,
the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

5. Restitution Liability
The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as
provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid

3
Case 1:19-cr-00931-VEC Document 126 Filed 08/23/21 Page 4 of 4

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue
until the estate receives a written release of that liability.

6. Sealing

Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal
Procedure 49.1, to protect the privacy interests of the victim, the Schedule of Victims, attached
hereto as Schedule A, shali be filed under seal, except that copies may be retained and used or
disclosed by the Government, the Clerk’s Office, and the Probation Department, as need be to
effect and enforce this Order, without further order of this Court.

AGREED AND CONSENTED TO:

AUDREY STRAUSS

United States Attorney for the
Southern District of New York

py. Abie. 22 4/30/2021

Rebecca T. Dell DATE
One Saint Andrew's Plaza

New York, NY 10007

Tel.: 212-637-2198

 

LYWAN REED
By: ‘efuso.n Qa loaf RCV STS} a
LywarR ATE

  

By: {&

} Gi | i |
Renato Stabile, Esq. ATE

580 Broadway, Ste, 400
New York, NY 10012
Tel: (212) 219-1469

 

 

SO ORDERED:
Nadine Ce % AY. 24
HONORABLE WiLMAMH PAGEErort Valene DATE

UNITED STATES DISTRICT JUDGE Co. pram f

 
